DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2022 has been entered.
 
Response to Amendment
The amendment filed 06 May 2022 has been entered.
Claims 1-10 remain pending in the application, wherein claims 1-9 have been amended and claim 10 is new.  No new matter has been introduced as a result of these amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation of having a “plate-like shape, a tile-like shape or a block-like shape” in line 6.  The terms “plate-like”, “tile-like”, and “block-like” render the claim as indefinite because one is not apprised of how like a plate, like a tile, or like a block the shape must be to be within the metes and bounds of the claim.  In the interest of advancing prosecution, the disputed limitation will be considered to be met by any shape that mentions plate or plating (i.e. plate-like), tile or tiling (i.e. tile-like), a block (i.e. block-like). 
Claim 1 recites the limitation "said thermal insulation member" in line 10.  The antecedent basis is unclear for this limitation in the claim because a “thermal insulation member aggregate” is introduced in line 1 and a “plurality of thermal insulation members” is introduced in lines 4-5.  It is unclear whether the “said thermal insulation member” refers to the thermal insulation member aggregate or the plurality of thermal insulation members.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the plurality of thermal insulation members based on the indentation used to signify that the disputed limitation is part of the list of limitations pertaining to “each of said plurality of thermal insulation members”.
Claim 4 recites the limitation "said thermal insulation member" in lines 2 and 3-4.  The antecedent basis is unclear for this limitation in the claim because a “thermal insulation member aggregate” is introduced in line 1 of claim 1, a “plurality of thermal insulation members” is introduced in lines 4-5 of claim 1, and “said thermal insulation member” is stated in line 10 of claim 1.  It is unclear whether the “said thermal insulation member” of claim 4 refers to the thermal insulation member aggregate, the plurality of thermal insulation members, or the said thermal insulation member.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the “said thermal insulation member” of line 10, which is outlined above as referencing the plurality of thermal insulation members based on the indentation used in claim 1 to signify that the said thermal insulation member is part of the list of limitations pertaining to “each of said plurality of thermal insulation members”.
Claims 2-3 and 5-10 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oribe et al. (WO 2015/119302, previously cited, using US PGPub. No. 2016/0340256, previously cited, as an equivalent English translation). 
Claim 1: Oribe teaches a heat-insulation film containing a porous plate-shaped filler aggregate for improving heat insulation effect (i.e. the porous plate-shaped filler aggregate is a thermal insulation member aggregate) (paragraph 0001).  The heat-insulation film may be formed or coated directly on a base material or object (i.e. a second object) and may have another layer or film (i.e. a first object) having different properties from the heat-insulating film laminated on the surface (paragraph 0109) (i.e. the heat-insulating film is sandwiched directly between a first object and a second object; having a heat insulation effect as described in paragraph 0001 is considered where the heat-insulating film suppresses or interrupts heat transfer between the first and second objects as would be understood by one of ordinary skill in the art as a basic definition of heat insulation).  The porous plate-shaped filler aggregate includes a plurality of porous plate-shaped fillers (i.e. a plurality of thermal insulation members, each of the plurality of thermal insulation members being plate-shaped) (paragraph 0060).  The porous plate-shaped fillers are preferably laminated so that they are aligned in the direction in which the direction of the minimum length of the porous plate-shaped fillers is parallel to the thickness direction of the heat-insulation film (i.e. the orientation is such that a first main surface is opposed to the first object and a second main surface on the opposite side from the first main surface is opposed to the second object) (paragraph 0100).  The porous plate-shaped fillers preferably have pores with an average pore diameter of 10-500 nm (i.e. a porous structure having pores) (paragraph 0066).  The porous plate-shaped fillers preferably contain a metallic oxide (i.e. ceramic) (paragraph 0078) or may include hollow ceramic beads (i.e. ceramic having closed pores) (paragraph 0077), and example metallic oxides include two or more oxides of Zr (i.e. an oxide or Zr is ZrO2), Si (i.e. an oxide of Si is SiO2), Ti (i.e. an oxide of Ti is TiO2), La (i.e. an oxide of La is La2O3), and Y (i.e. an oxide of Y is Y2O3), etc. (paragraph 0079) (i.e. the teaching of two or more of these oxides render as an obvious choice to one of ordinary skill in the art that the two oxides may be an oxide of Zr and an oxide of one of the other listed elements).
While not teaching a singular example of the instantly claimed thermal insulation member aggregate, it would have been obvious to one of ordinary skill in the art before the effective filing date as the instantly claimed features are conventionally known for a heat-insulation film containing a porous plate-shaped filler aggregate for improving heat insulation effect as taught be Oribe, and one would have had a reasonable expectation of success.
Claim 4: Oribe teaches that the heat-insulating film can be applied to a surface of an engine component composing the engine combustion chamber, such as a top face of a piston, etc. (paragraph 0105).  Since the layers of the heat-insulating member are on the upper surface of the piston (paragraph 0076), and the layers are arranged with the insulating porous layer 3 between the substrate 5 and the surface dense layer 2 (Fig. 4b above), then when the piston is pressed downward during combustion, downward forces due to combustion press downward on the surface dense layer (and thus the surface dense layer exerts downward forces on the insulating porous layer) and opposing friction forces resisting the downward force results in upward forces from the substrate being exerted on the insulating porous layer (i.e. compressive forces act on the porous insulating layer from the surface dense layer and the substrate), based on general principles of basic physics which would be obvious to one of ordinary skill in the art.
Claims 5 and 6: The claimed compressive strength and Young’s modulus are considered to be present because the porous plate-shaped fillers of Oribe is made of substantially identical materials with a substantially identical structure as the instantly claimed thermal insulation member aggregate, as outlined above regarding claim 1.  See MPEP § 2112.01.  Furthermore, it would have been obvious to one of ordinary skill in the art that the heat insulating film made of the porous material as taught by Oribe would require sufficient compressive strength to withstand the compressive forces of a combustion chamber as described above regarding claim 4.
Claim 7: Oribe teaches that the heat-insulation film and the porous plate-shaped fillers have a thermal conductivity of 1 W/(m·K) or less (paragraphs 0070 and 0106), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Claim 8: Oribe teaches that the heat capacity of the porous plate-shaped fillers is preferably 10-3000 kJ/(m3·K) (paragraph 0073) and of the heat capacity of the heat-insulation film is preferably 1500 kJ/(m3·K) or less (paragraph 0105).  Both of these ranges overlap the claimed range.  See MPEP § 2144.05.
Claim 9: Oribe teaches that the porous plate-shaped fillers are preferably composed of particles with a particle diameter of 1 nm to 10 µm (i.e. the ZrO2 outlined above regarding claim 1 have this disclosed particle diameter) and far more preferably 1 nm to 1 µm (paragraph 0076), and these ranges overlap the claimed range.  See MPEP § 2144.05.  Oribe also teaches that the porous plate-shaped fillers preferably have an average pore diameter of 10-500 nm (paragraph 0066), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 10: Oribe teaches that the heat insulation film is formed or coated on a base material or object (i.e. the second object) (paragraph 0109) and may be a material of metal, ceramics, glass, plastics, wood, cloth, or paper (paragraph 0108).  The heat-insulation film may have another layer or film (i.e. a first object) having different properties from the heat-insulating film laminated on the surface (paragraph 0109) or may itself be in a layered state (i.e. an alternative first object is another layer of porous plate-shaped fillers, which may be a ceramic material as outlined above regarding claim 1) (paragraph 0100).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (WO 2015/080065, previously cited, using US PGPub. No. 2016/0264479 as an equivalent English translation, previously cited; hereafter “Tomita ‘479”) in view of Tomita et al. (US PGPub. 2014/0352646, previously cited; hereafter “Tomita ‘646”).
	Claim 1: Tomita ‘479 teaches a heat insulating film (i.e. a thermal insulation member) having a porous material dispersed in a matrix (paragraph 0018).  The porous material may be a plate shape so that it can be applied as layers to a substrate (paragraph 0034) (i.e. the porous material being a plate shape is considered where each of the porous material shapes may have a plate-like shape; i.e. being applied to a substrate is considered as having a main surface of the porous material opposed to an object; i.e. being applied as layers is considered to teach the porous material thermal insulation members to be an aggregate).  Tomita ’479 teaches that when the porous material is a plate and forms a heat insulating film, conduction of heat in the thickness direction of the heat insulating film (i.e. and of the porous material) tends to hardly occur (i.e. the thermal insulation member suppresses or interrupts heat transfer between its two sides) (paragraph 0035).   Tomita ‘479 teaches that the porous material has a porous structure in which a plurality of pores are formed (paragraph 0030).  The porous material has ZrO2 particles and a dissimilar material (i.e. a different type material) present on the surface of the ZrO2 particles as the framework (i.e. skeleton) of the porous structure (i.e. a porous structure of ceramic) (paragraph 0030), wherein the dissimilar material includes at least one selected out of SiO2, TiO2, La2O3, Y2O3, etc. (paragraph 0028).  Specific examples of the porous material made of ZrO2 particles and each of these dissimilar materials are listed as Examples 1-8 and 14-16 in Table 1.  Although Tomita ‘479 teaches that the heat insulating film may be formed on a surface constituting the engine combustion chamber (paragraph 0085), Tomita ‘479 does not teach where the heat insulating film is sandwiched between a first object and second object made of at least one of the recited materials.
	In a related field of endeavor, Tomita ‘646 teaches a heat-insulating member that includes a substrate (i.e. a second object), a surface dense layer (i.e. a first object), and an insulating porous layer in an engine combustion chamber for improving the insulating performance and enhance fuel efficiency (paragraph 0032).  Desired qualities for the insulating porous layer are described (paragraphs 0050-0058) and are outlined in the Examiner’s Table below alongside the properties of the porous material taught by Tomita ‘479.  Each of the desired qualities taught by Tomita ‘646 are substantially identical or have overlapping ranges with the qualities of the porous material taught by Tomita ‘479, as outlined in the Examiner’s Table below.  The substrate supports the surface dense layer and insulating porous layer and makes it easy to attach the heat-insulting member to the engine combustion chamber (paragraph 0032), such as a piston, valve head, and/or cylinder head (paragraph 0042).  An inner wall surface of the engine combustion chamber is referred to as an engine constituting member (paragraph 0043), and an example embodiment is provided wherein the heat-insulating member is disposed on the upper surface of a piston, such that the substrate is the piston head (paragraph 0076) (i.e. the substrate is part of the engine constituting member).  Tomita ‘646 teaches that the insulating porous layer inhibits heat conduction from the surface dense layer (i.e. first object) to the engine constituting member (i.e. to the substrate, or second object) (paragraph 0051).  The substrate (i.e. second object) is preferably formed of ceramic material that is preferably the same or similar composition as the insulating porous layer (paragraph 0049).  The surface dense layer (i.e. first object) is a dense ceramic layer that prevents heat conduction due to convection of the gas during combustion and makes it so that fuel is not easily absorbed and soot and cinders are not easily adhered (paragraph 0061).

Property
Tomita ‘479
Tomita ‘646
Material
ZrO2 and one or more other oxides, such as SiO2, TiO2, etc. (ceramic) (paragraph 0028)
Ceramic, such as zirconia, silica, titania, etc. or a mix of
(paragraph 0057)
Porosity
20-90% (paragraph 0033)
10-99% (paragraph 0051)
Pore diameter
0.5-500 nm (paragraph 0032)
0.1-500 nm (paragraph 0052)
Heat conductivity
≤1 W/(m·K) (paragraph 0055)
≤1 W/(m·K) (paragraph 0053)
Heat capacity
≤1500 kJ/(m3·K) 
(paragraph 0083)
≤2000 kJ/(m3·K)
(paragraph 0054)
Thickness
0.1-50 µm (porous material; paragraph 0035)
0.1-5 mm (insulating film; paragraph 0081)
10 µm to 1 mm
(paragraph 0056)

	

    PNG
    media_image1.png
    338
    479
    media_image1.png
    Greyscale

As Tomita ‘479 and Tomita ‘646 both teach a porous heat insulating layer for an inner surface of a combustion chamber and having substantially identical or overlapping ranges for its properties (as outlined in the Examiner’s Table above), they are analogous.  Tomita ‘646 additionally teaches a ceramic surface dense layer (i.e. first object) (paragraph 0061) on the porous insulating layer and the porous insulating layer is on a ceramic substrate (i.e. second object) (paragraph 0049) (i.e. the porous insulating layer is directly sandwiched between a ceramic surface dense layer as the first object and a ceramic substrate as the second object).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the porous heat insulating layer (i.e. thermal insulation member aggregate as outlined above) of Tomita ‘479 to include a surface dense layer as taught by Tomita ‘646 and thereby sandwich the porous insulating layer between a first and second object because this is considered to be a conventionally known feature for a heat-insulating member that uses a porous insulating layer, and one would have had a reasonable expectation of success.
	Claim 2: Tomita ‘479 teaches generally that the content ratio of the dissimilar material (i.e. different type material) is preferably 0.1-30 vol% (paragraph 0044), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Furthermore, Tomita ‘479 teaches specific examples where the content ratio of dissimilar material is 1-20% (Table 1, Examples 1-8 and 14-16).  
	Claim 3: Tomita ‘479 does not specifically state the claimed minimum width; however, Fig. 5 copied below discloses an example of 60 nm ZrO2 particles with 10% 15 nm SiO2 particles and where the neck connections between the particles falls within the claimed ranges based on the scale provided (paragraph 0025 states that Fig. 5 is material of Example 2).  See MPEP § 2144.05. 

    PNG
    media_image2.png
    314
    325
    media_image2.png
    Greyscale

Claim 4: Tomita ‘646 teaches that the heat-insulating member (which includes the substrate, an insulating porous layer, and a surface dense layer as described in paragraph 0040) can be disposed on the upper surface of a piston (paragraph 0076).  During combustion, the piston is pressed downward (paragraph 0077).  Since the layers of the heat-insulating member are on the upper surface of the piston (paragraph 0076), and the layers are arranged with the insulating porous layer 3 between the substrate 5 and the surface dense layer 2 (Fig. 4b above), then when the piston is pressed downward during combustion, downward forces due to combustion press downward on the surface dense layer (and thus the surface dense layer exerts downward forces on the insulating porous layer) and opposing friction forces resisting the downward force results in upward forces from the substrate being exerted on the insulating porous layer (i.e. compressive forces act on the porous insulating layer from the surface dense layer and the substrate), based on general principles of basic physics which would be obvious to one of ordinary skill in the art.
Claim 5: The claimed compressive strength is considered to be present because the porous material of Tomita ‘479 is made of substantially identical materials with a substantially identical structure as the instantly claimed thermal insulation member.  See MPEP § 2112.01.  Furthermore, it would have been obvious to one of ordinary skill in the art that the heat insulating film made of the porous material as taught by Tomita ‘479 would require sufficient compressive strength to withstand the compressive forces of a combustion chamber as described above regarding claim 4.
Claim 6: Tomita ‘646 teaches that the Young’s modulus of the insulating porous layer should be 50 GPa or less (paragraph 0055), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 7: Tomita ‘479 teaches that the porous material (i.e. thermal insulation member) preferably has a thermal conductivity of 1 W/(m·K) or less (paragraph 0055) and that the heat insulating film made with this porous material has a thermal conductivity of 1.5 W/(m·K) or less (paragraph 0084), and both of these ranges overlap the claimed range.  See MPEP § 2144.05.  Furthermore, specific examples of the porous material have a thermal conductivity that is also greater than 0.1 W/(m·K) (Table 1, Examples 1-4 and 14-16).  Tomita ‘646 also teaches where the porous insulating layer should have a heat conductivity of 1 W/(m·K) or less (paragraph 0053), which overlaps the claimed range.  See MPEP § 2144.05.
	Claim 8: Tomita ‘479 teaches specific examples where the heat capacity of the porous material is 730-880 kJ/(m3·K), and teaches generally where the heat capacity of a heat insulating film containing the porous material is preferably less than 1500 kJ/(m3·K).  Tomita ‘646 teaches that heat capacity of the insulating porous layer should be 2000 kJ/(m3·K)or less.  All of these ranges overlap the claimed range.  See MPEP § 2144.05.
	Claim 9: Tomita ‘479 teaches that the average particle diameter of ZrO2 particles is preferably 10 nm to 1 µm (paragraph 0042) and that the porous material preferably has an average pore diameter of 0.5-500 nm (paragraph 0032).  Both of these ranges overlap the claimed ranges.  See MPEP § 2144.05. 
	Claim 10: Tomita ‘646 teaches where the substrate (i.e. second object) is preferably formed of ceramic material that is preferably the same or similar composition as the insulating porous layer (paragraph 0049) and the surface dense layer (i.e. first object) is a dense ceramic layer (paragraph 0061) (i.e. the first object and second object are formed of at least ceramic).

Response to Arguments
Applicant’s amendments have overcome each and every indefiniteness previously set forth in the Final Office Action mailed 14 February 2022.  The rejection of claims 1-9 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments, see p. 5-7, filed 06 May 2022, regarding the prior art of Tomita ‘479, have been fully considered but they are not persuasive.  Applicant argues that Tomita ‘479 does not teach or suggest that the porous material or the thermal insulation film is sandwiched between a first and second object.  However, as outlined above, Tomita ‘479 teaches a substantially identical thermally insulating porous material, and Tomita ‘626 teaches the application of a thermally insulating porous material sandwiched between a surface dense layer (i.e. a first object) and a substrate (i.e. a second object).
Applicant’s arguments with respect to the prior art of Sane have been considered but are moot because the new ground of rejection does not rely on this reference for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784